DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 06/17/2019, 01/07/2020, and 07/20/2020 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:
Claims 1 and 9 recite the limitation “image data” (claim 1 line 9-10 and claim 9 line 10). Antecedent basis for this limitation has been provided in claim 1 line 4 and claim 9 line 4, respectively.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller configured to in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, controller appears to correspond to an electronic control unit (ECU) (see p. [0003] and [0020] of the published application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 2-8
Claims 2-8 recite the limitation "the first value".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano et al. (Pub. No.: JP 2019/108071 A1, hereinafter “Takano”).

With respect to claim 9, Takano discloses a vehicle display device comprising: a display unit configured to display at least an image relating to a driving state of a vehicle (The display unit 10 displays an image indicating vehicle information, see at least: p. [0012]); a controller configured to generate image data of an image to be displayed on the display unit (The display apparatus 1 for vehicles is provided with the display part 10 and the control apparatus 20, see at least: p. [0011]); and a temperature sensor configured to measure a temperature of the controller (The temperature sensor 24 detects the temperature of the display control unit 21 or the ambient temperature of the display control unit 21. See at least: p. [0020]), and when the temperature of the controller is equal to or higher than a predetermined first value, the controller generates image data relating to the driving state while reducing an amount of processing performed by the controller (…the display control unit 21 detects that the temperature detected by the temperature sensor 24 (the temperature of the display control unit 21 or the ambient temperature of the display control unit 21) reaches or approaches the temperature at which the system malfunctions. When an “abnormal or abnormal condition” is detected, the 3D mode image is switched to the 2D mode image. Thereby, the system processing load is reduced and the power consumption is reduced, thereby suppressing the temperature rise of the display control unit 21, see at least: p. [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Shimoda et al. (Pub. No.: US 2020/0221057 A1, hereinafter “Shimoda”).

With respect to claim 1, Takano discloses a vehicle display device comprising: a display unit configured to display at least an image relating to a driving state of a vehicle (The display unit 10 displays an image indicating vehicle information, see at least: p. [0012]); a controller configured to generate image data of an image to be displayed on the display unit (The display apparatus 1 for vehicles is provided with the display part 10 and the control apparatus 20, see at least: p. [0011]); and a temperature sensor configured to measure a temperature of the controller (The temperature sensor 24 detects the temperature of the display control unit 21 or the ambient temperature of the display control unit 21. See at least: p. [0020]), and when the temperature of the controller is equal to or higher than a predetermined first value, the controller generates the image data relating to the driving state while reducing an amount of the first processing performed by the controller (the display control unit 21 detects that the temperature detected by the temperature sensor 24 (the temperature of the display control unit 21 or the ambient temperature of the display control unit 21) reaches or approaches the temperature at which the system malfunctions. When an “abnormal or abnormal condition” is detected, the 3D mode image is switched to the 2D mode image. Thereby, the system processing load is reduced and the power consumption is reduced, thereby suppressing the temperature rise of the display control unit 21, see at least: p. [0039]).
Takano fails to teach the following feature. However, this feature is taught by Shimoda: wherein the controller (20) has a function of performing a first processing that is a processing other than generating image data relating to the driving state (e.g., the controller 20 includes, in more detail, respective units such as the ECU 21, an audio output unit 22… a light source adjustment unit 25… a mirror adjustment unit 29, see at least: p. [0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takano with the aforementioned additional processing taught by Shimoda in order to utilize the same controller for multiple types 

With respect to claim 5, the combination of Takano in view of Shimoda teaches the vehicle display device according to claim 1. Additionally, Takano teaches wherein when the temperature of the controller is equal to or higher than the first value, the controller simplifies a mode of displaying the image relating to the driving state to further reduce an amount of processing performed by the controller (the display control unit 21 detects that the temperature detected by the temperature sensor 24 (the temperature of the display control unit 21 or the ambient temperature of the display control unit 21) reaches or approaches the temperature at which the system malfunctions. When an “abnormal or abnormal condition” is detected, the 3D mode image is switched to the 2D mode image. Thereby, the system processing load is reduced and the power consumption is reduced, thereby suppressing the temperature rise of the display control unit 21, see at least: p. [0039]).

Claim(s) 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Shimoda, as applied to claim 1, above, and further in view of Kono et al. (Pub. No.: JP 2009/234578 A1, hereinafter “Kono”).

With respect to claim 2
However, these features are taught by Kono wherein the first processing includes generating image data different from the image data relating to the driving state, and when the temperature of the controller is equal to or higher than the first value, the controller restricts the generation of image data different from the image data relating to the driving state (The processing for reducing the processing load is, for example, by changing the processing that normally reads map data every 100 msec every 500 msec, or by setting a priority in advance for each processing for realizing the navigation function, This is realized by controlling not to execute the processing below the priority, see at least: p. [0056]; any one of a plurality of priorities can be assigned to each process, and the process to be stopped can be changed stepwise according to the temperature measured by the temperature sensor 51, see at least: p. [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Takano in view of Shimoda with the aforementioned prioritizing processing tasks as taught by Kono so that high priority information is provided to the driver while simultaneously reducing the load on the controller for reducing controller temperature.

With respect to claim 3, the combination of Takano in view of Shimoda teaches the vehicle display device according to claim 1, but fails to teach the following features.
However, these features are taught by Kono: wherein the first processing includes processing relating to a multimedia device mounted on the vehicle (in-vehicle multimedia device, see at least: Fig. 1 and p. [0009]), and when the temperature of the controller is equal to or higher than the first value, the controller restricts the processing relating to the multimedia device (processing below a predetermined priority is not executed; The processing for reducing the processing load is, for example, by changing the processing that normally reads map data every 100 msec every 500 msec, or by setting a priority in advance for each processing for realizing the navigation function, This is realized by controlling not to execute the processing below the priority, see at least: p. [0056]; any one of a plurality of priorities can be assigned to each process, and the process to be stopped can be changed stepwise according to the temperature measured by the temperature sensor 51, see at least: p. [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Takano in view of Shimoda with the aforementioned prioritizing processing tasks as taught by Kono so that high priority information is provided to the driver while simultaneously reducing the load on the controller for reducing controller temperature.

Claim 4 is rejected under the same rationale, mutatis mutandis, as claim 3, above.

Claims 6-8 are rejected under the same rationale, mutatis mutandis, as claim 5, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662